Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a national stage entry of PCT/JP2018/018230 (international filing date: 05/10/2018).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 line 2, the phrase “a synchronous environment” is unclear and ambiguous as to whether it is referred to the same “synchronous environment” as in claim 1 line 6.  If indeed so, it is suggested that --- a synchronous environment --- be changed to --- the synchronous environment ---.  Otherwise, clarification is requested.  Similar problem appears in each of claims 2, 3, 4, 7, and 8.
Claim 2 line 3, the phrase “transmission or reception of data” is unclear and ambiguous as to whether it is referred to the “transmission and reception of data” as in claim 1 line 4.  clarification is requested.  For examining purposes, the examiner does not necessary interpret they are being a same feature.  Similar problem appears in each of claims 3, 4, 7, and 8.
Claim 2 line 5, the phrase “and/or” does not comply with the MPEP standard and is unclear and ambiguous.  To be more specific, it is unclear and ambiguous as to whether it is referred to (a) one symbol before and [one symbol] behind, or (b) one symbol before or [one symbol] behind.  Clarification or correction is requested.  NOTE: for examining purposes, claim features that use "and/or” are being examined as "or" only.
Claim 4 line 5, the phrase “the certain period” is unclear and ambiguous as to whether it is referred to the “configured certain period” as in claim 4 line 3.  If indeed so, it is suggested that --- the certain period --- be changed to --- the configured certain period ---.  
Claim 5 line 3, "the configured CSI-RSs" has no antecedent basis.  
Claim 6 line 3-4, the phrase “at timing to measure the CSI-RS” is unclear and ambiguous as to whether it is referred to the same “at timing to measure the CSI-RS” as in claim 1 line 4-5.  If indeed so, it is suggested that --- at timing to measure the CSI-RS claims 9, 10, 11, and 12.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claims fail to clearly link or associate the disclosed structure, material, or acts to the function recited in a claim invoking 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph:
Claims 1-12, each of these claims recites limitation(s) using “means for, step for, or generic placeholder” to perform various tasks as follow:
 “receiving section that receives…” (claim 1 line 2)
“control section that determines…" (claim 1 line 4) 
“the control section is able to assume a synchronous environment” (claim 2 line 2)
 “the control section does not assume transmission or reception of data” (claim 2 line 2-3)
“the control section measures…” (claim 3 line 2-3)
“the control section configures…” (claim 5 line 3)
“the control section varies…” (claim 6 line 3)
These limitations pass the 3-prong analysis set forth in MPEP 2181, hence they are presumed to invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for each of these claimed functions.  Applicant has provided no means for ascertaining the requisite structure, material, or acts for performing these tasks anywhere in the specification.  After careful review of the written description, the examiner has concluded that the written description is silent as to any corresponding structure, material, or acts for these generic placeholders.  Similar problem appears in claim 4, 7, 8, 9, 10, 11, and 12.
Applicant is required to:
Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or
         Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
         Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
         Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 20180262313 A1, hereinafter Nam), in view of JUNG et al. (US 20180279145 A1, hereinafter JUNG).

Regarding claim 1, Nam teaches a user terminal comprising (in general, see fig. 10 and corresponding paragraphs at least 179-188, see also each of the figures 11-17 that disclose embodiments that are based on the teachings of fig. 10): 
a control section that determines whether to control transmission and reception of data at timing to measure the CSI-RS based on whether the control section is able to assume a synchronous environment (see at least para. 181 and 186 of fig. 10 along 
Nam differs from the claim, in that, it does not specifically disclose a receiving section that receives a channel state information-reference signal (CSI-RS), which is well known in the art and commonly used for reducing power consumption and time delay.
JUNG, for example, from the similar field of endeavor, teaches similar or known mechanism of  a receiving section that receives a channel state information-reference signal (CSI-RS) (see at least step 1201 of fig. 12 along with at least fig. 2 and 3), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate JUNG into the apparatus of Nam for reducing power consumption and time delay.

Regarding claim 2, Nam in view of JUNG teaches when the control section is able to assume a synchronous environment, the control section does not assume transmission or reception of data with a sub-carrier spacing different from a sub-carrier spacing of the CSI-RS in a symbol of the CSI-RS and one symbol before and/or behind the symbol.  (Nam, see at least para. 181 and 186 of fig. 10, e.g. in an embodiment of fig. 10 that is of same subcarrier spacing, the second CSI-RS resource without SS block is occupied by CSI-RS only; note that the first CSI-RS resource, which is a symbol prior, is occupied by CSI-RS and SS blocks only)

Regarding claim 3, Nam in view of JUNG teaches when the control section is not able to assume a synchronous environment, the control section 

and does not assume transmission or reception of data in the serving cell within the measurement gap (Nam, see at least para. 339, e.g. during the measurement gap, the UE stops receiving serving cell's signals in the serving carrier frequency, and the UE can move to another carrier frequency to make RSRQ measurement).

Regarding claim 4, Nam in view of JUNG teaches when the control section is not able to assume a synchronous environment, the control section measures the CSI-RS within a configured certain period and does not assume transmission or reception of data with a sub-carrier spacing different from a sub-carrier spacing of the CSI-RS within the certain period.  (Nam, see at least para. 181 and 186 of fig. 10, e.g. in an embodiment of fig. 10 that is of same subcarrier spacing, UE performs measurement on the first CSI-RS resource, which is occupied by CSI-RS and SS blocks only)
Regarding claim 5, Nam in view of JUNG teaches when there is a CSI-RS in which an associated synchronization signal block is configured among the configured CSI-RSs, the control section configures the certain period for the CSI-RS.  (Nam, see at least para. 181 and 186 of fig. 10, e.g.  the CSI-RS are mapped on the same subset of OFDM symbols where SS blocks are mapped)

Regarding claim 6, Nam in view of JUNG teaches the control section varies control for transmission and reception of data at timing to measure the CSI-RS from control for transmission and reception of data at timing to measure a synchronization signal block.  (Nam, see at para. 353-354 in view of para. 358, e.g. SMTC parameters may be used to derive the RMTC parameters)

Regarding claim 7, this claim is rejected for the same reasoning as claim 3.

Regarding claim 8, this claim is rejected for the same reasoning as claim 4.

Regarding claim 9, this claim is rejected for the same reasoning as claim 6.

Regarding claim 10, this claim is rejected for the same reasoning as claim 6.

Regarding claim 11, this claim is rejected for the same reasoning as claim 6.

Regarding claim 12, this claim is rejected for the same reasoning as claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEE F LAM/Primary Examiner, Art Unit 2465